 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    G & G CLOSED CIRCUIT EVENTS,                      No. 2:18-cv-02467 MCE AC
      LLC,
12
                         Plaintiff,
13                                                      FINDINGS AND RECOMMENDATIONS
             v.
14
      FELIPE JR. OLVERA, et al.,
15
                         Defendants.
16

17

18          Plaintiff, G & G Closed Circuit Events, LLC, has the “exclusive nationwide commercial

19   distribution (closed-circuit) rights to Gennady Golovkin v. Saul Alvarez IBF World Middleweight

20   Championship Fight Program, telecast nationwide on Saturday, September 16, 2017” (“the

21   Program”). Complaint (ECF No. 1) ¶ 16. Plaintiff’s complaint alleges that defendants

22   unlawfully intercepted the Program and showed it in their business establishment to customers.

23   Id. at ¶ 19. Plaintiff seeks a default judgment. ECF No. 12. Plaintiff served the notice and

24   motion on defendants. ECF No. 12 at 4. Defendants did not respond, and the matter was taken

25   under submission. ECF No. 14.

26                                          I. BACKGROUND

27          Plaintiff filed its complaint against (1) Felipe Jr. Olvera, individually and d/b/a Plush

28   Sacramento, and (2) Antigua Cantina Grill, LLC, d/b/a Plush Sacramento, on September 10,
                                                       1
 1   2019. ECF No. 1. Plaintiff alleges violations of (1) and (2) The Communications Act of 1934, as
 2   amended, 47 U.S.C. §§ 553 & 605, (3) Conversion, and (4) Cal. Bus. & Prof. Code § 17200. On
 3   April 4, 2019, plaintiff filed proof of service on both defendants. ECF Nos. 8 & 9. On August
 4   28, 2013 and August 30, 2013, plaintiff properly served both defendants by substituted service
 5   pursuant to Cal. Civ. Proc. Code § 415.20(b), as permitted by Fed. R. Civ. P. 4(e)(1). See ECF
 6   Nos. 8 & 9. Plaintiff left the summons and complaint with a person apparently in charge, at
 7   defendants’ business at 1424 21st St., Sacramento, CA 95811, and subsequently mailed the items
 8   to the same address. ECF Nos. 8 & 9.
 9          On July 26, 2019, the Clerk entered a default against both defendants. ECF No. 11. On
10   February 19. 2020, plaintiff filed the current motion for a default judgment to be entered against
11   both defendants. ECF No. 12. Defendants did not respond.
12                                       II. LEGAL STANDARDS
13          A.      Motion for Default Judgment
14          It is within the sound discretion of the district court to grant or deny an application for
15   default judgment. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980). In making this
16   determination, the court may consider the following factors:
17                      (1) the possibility of prejudice to the plaintiff, (2) the merits of
                        plaintiff's substantive claim, (3) the sufficiency of the complaint,
18                      (4) the sum of money at stake in the action, (5) the possibility of
                        a dispute concerning the material facts, (6) whether the default
19                      was due to excusable neglect, and (7) the strong policy
                        underlying the Federal Rules of Civil Procedure favoring
20                      decisions on the merits.
21   Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986). The court exercises caution in
22   exercising this discretion, fully aware of the seventh factor, “the strong policy underlying the
23   Federal Rules of Civil Procedure favoring decisions on the merits.” See id.
24          “‘The general rule of law is that upon default the factual allegations of the complaint,
25   except those relating to the amount of damages, will be taken as true.’” TeleVideo Systems, Inc.
26   v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987) (quoting Geddes v. United Financial Group,
27   559 F.2d 557, 560 (9th Cir. 1977)). However, “necessary facts not contained in the pleadings,
28   ////
                                                        2
 1   and claims which are legally insufficient, are not established by default.” Cripps v. Life Ins. Co.
 2   of N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992).
 3          B.      The Communications Act of 1934
 4          Plaintiff sues under 47 U.S.C. §§ 553 and 605. Both sections are provisions of the
 5   Communications Act of 1934, as amended, 47 U.S.C. §§ 151-622.
 6          Section 553 prohibits the unauthorized interception of “any communications service
 7   offered over a cable system.” 47 U.S.C. § 553(a)(1). The court is authorized to award damages
 8   measured by plaintiff’s “actual damages” along with “any profits” defendants made by the
 9   violation, as well as statutory damages of $250 to $10,000. 47 U.S.C. § 553(c)(3)(A)(i), (ii). If
10   the violation was willful and done for “commercial advantage or private financial gain,” the court
11   can add up to $50,000 in addition to the actual or statutory damages. Id. § 553(c)(3)(B).
12          Section 605 “prohibits the unauthorized receipt and use of radio communications for one’s
13   ‘own benefit or for the benefit of another not entitled thereto.’” DirecTV, Inc. v. Webb, 545 F.3d
14   837, 844 (9th Cir. 2008) (quoting 47 U.S.C. § 605(a)). “[T]he ‘communications’ protected by
15   § 605(a) include satellite television signals.” Id.
16                  [L]iability under section 605 requires proof that a defendant has “(1)
                    intercepted or aided the interception of, and (2) divulged or
17                  published, or aided the divulging or publishing of, a communication
                    transmitted by the plaintiff.”
18

19   California Satellite Systems v. Seimon, 767 F.2d 1364, 1366 (9th Cir. 1985) (quoting National
20   Subscription Television v. S & H TV, 644 F.2d 820, 826 (9th Cir. 1981)).1
21          The court is authorized to award the same damages available for violation of Section 553,
22   except that the minimum statutory damages is $1,000, and the court may add $100,000 in
23   enhanced statutory damages if the violation was willful and for commercial or private financial
24   gain. See 47 U.S.C. § 605(e)(3)(C)(i)(I), (II), (ii).
25   ////
26
     1
       Plaintiff here is not alleged to have “transmitted” the Program, but it was the exclusive licensee
27   of the (unidentified) transmitter. It has standing to sue as an “aggrieved person” under the statute.
     See 47 U.S.C. § 605(d)(6) (“aggrieved person” includes “any person with proprietary rights in the
28   intercepted communication”).
                                                         3
 1                                              III. ANALYSIS
 2          Given defendants’ complete failure to participate in this lawsuit, the only Eitel factors that
 3   need real discussion here are the merits of the claim, including the sufficiency of the complaint,
 4   and the sum of money at stake in the action. There is no “prejudice” to defendants from granting
 5   the default judgment since they have been given the opportunity to participate in the lawsuit.
 6   There is no dispute regarding the events at issue; defendants did not answer, respond to the
 7   motion for default judgment, or otherwise appear to contest plaintiff’s allegations. Defendants
 8   have offered no excuse for their lack of participation, and the case cannot be tried without
 9   defendants’ participation.
10          A. The Merits
11                  1. 47 U.S.C. § 605
12          Plaintiff seeks entry of default judgment on its claim for violation of 47 U.S.C. § 605(a).
13   The complaint alleges that Plaintiff held the exclusive right to broadcast the Program. Complaint
14   ¶ 16. It further alleges that defendants unlawfully intercepted the broadcast of the Program and
15   showed it at their commercial establishment in Citrus Heights, California located at 7942 Arcadia
16   Drive, Citrus Heights, California 95610, willfully and for increased profits for that establishment.
17   Complaint ¶¶ 19-20. These facts, taken as true pursuant to TeleVideo and Geddes, establish
18   defendants’ violation of 47 U.S.C. § 605, and plaintiff’s entitlement to statutory damages.
19          Plaintiff does not allege any amount of actual damages in its complaint, and in its brief for
20   default judgment, plaintiff elects to seek only statutory damages. Application for Default
21   Judgment (“Motion”) at 10-12. Plaintiff argues that the statute is intended to deter this type of
22   “piracy.” Motion at 14.2 Accordingly, plaintiff seeks “$10,000 in statutory damages and $50,000
23   in enhanced statutory damages, for a total statutory award of $60,000.” Id.
24          District courts consider many factors in assessing statutory damages under the
25   Communications Act. Courts should assess an amount sufficient to deter but not so great as to
26   destroy the defendant business. See Kingvision Pay-Per-View Ltd. v. Lake Alice Bar, 168 F.3d
27   2
        The court notes that the statute not only creates a private right of action for the aggrieved party,
     it also makes such piracy a felony, punishable by $50,000 and 2 years in prison for the first
28   offense. See 47 U.S.C. § 605(e)(2) (if done for commercial or private financial gain).
                                                         4
 1   347, 350 (9th Cir. 1999). The amount of money the defendant would have had to pay the plaintiff
 2   to broadcast the program lawfully is also relevant. Id. An enhanced statutory damages award
 3   may be warranted where the defendant engaged in promotional advertising or charged a premium
 4   for food or drinks. J & J Sports Productions, Inc. v. Sorondo, 2011 WL 3917391 at *4 (E.D.
 5   Cal. 2011) (Snyder, M.J.). It is also relevant whether the customers were present primarily to
 6   watch the broadcast or had come for another purpose while the program was being aired, and
 7   whether the defendants were “repeat offenders.” Id. The statutory maximum award is
 8   inappropriate “in the absence of unusual or particularly egregious circumstances under which a
 9   defendant broadcast the fight.” Don King Productions/Kingvision v. Maldonado, 1998 WL
10   879683 (N.D. Cal. 1998). In past cases, the undersigned and other magistrate judges in this
11   district have considered and weighed some or all of these factors, and have recommended awards
12   of statutory damages according to the totality of the relevant circumstances.3
13          Here, plaintiff attests that defendants would have had to pay $12,500 to broadcast the
14   Program lawfully. Motion at 16. Plaintiff has submitted an affidavit from its investigator, who
15   visited defendants’ establishment the night of the Program. ECF No. 12-3. The affidavit
16   establishes that there was a $30.00 cover charge on the night of the broadcast; the investigator
17   bought beer; the establishment had eleven mounted flat screen televisions and a large projection
18   televisions showing a fight with an “HBO PPV” logo in the corner and no cable box visible; the
19   capacity of the establishment is about 500 people; and between 53 and 62 patrons were present at
20   any given time while the investigator was in the establishment. Id. at 4.
21   ////
22
     3
       See, e.g., J & J Sports Productions, Inc. v. Valencia, 2014 WL 2918884 (E.D. Cal. 2014)
23   (Claire, M.J.) (in similar circumstances, recommending statutory damages of $5,000, and no
     enhanced statutory damages); J & J Sports Productions, Inc. v. Torres, 2013 WL 417748 (E.D.
24   Cal. 2013) (Claire, M.J.) (in similar circumstances, but where defendant was alleged to be a serial
     repeat offender, recommending statutory damages of $5,000.00 and enhanced damages of
25   $25,000); J & J Sports Productions, Inc. v. Rodriguez, 2010 WL 796942 (E.D. Cal. 2010) (Drozd,
     M.J.) (in similar circumstances, recommending combined statutory and enhanced damages
26   totaling $5,000); see also, Joe Hand Promotions, Inc. v. Carranza, 2009 WL 4254460 (E.D. Cal.
     2009) (Beck, M.J.) (where plaintiff’s investigator found the establishment had “approximate
27   capacity of 250 persons,” was located in “a relatively urban city,” had “nine flat LCD televisions
     and one big screen projector,” and had a “$10.00 cover charge,” recommending $10,000.00 in
28   statutory damages and an additional $90,000.00 in enhanced damages).
                                                        5
 1          Here, there is no evidence of promotional advertising or repeat offender status, and no
 2   evidence that defendants charged a premium for drinks or food in relation to the broadcast.
 3   However, the broadcase set-up itself (televisions showing the “HBO PPV” logo and no cable box
 4   visible) indicates willfulness. The relatively high cover charge, particularly in light of the
 5   venue’s capacity and the number of screens, establishes that defendants acted for commercial or
 6   financial gain. Accordingly, enhanced statutory damages are appropriate.
 7          Having weighed all the above factors, the undersigned will recommend granting
 8   plaintiff’s request for statutory damages of $10,000 plus enhanced statutory damages of $50,000.
 9   The court notes that this assessment, which awards half the maximum enhanced statutory
10   damages available under Section 605, accounts for the willfulness of the violation and pursuit of
11   commercial gain, while also recognizing the absence of repeat offender status and the lack of
12   advertising.
13                  2. 47 U.S.C. § 553
14          Plaintiff states a claim under § 553 but acknowledges that it may only recover under one
15   section of the Communications Act, and makes its argument for damages under § 605. ECF No.
16   12-1 at 8, n.1. The undersigned will recommend no damages under this provision.
17          3. Conversion
18          Plaintiff also brings a cause of action for conversion. In California, “[c]onversion is the
19   wrongful exercise of dominion over the property of another. The elements of a conversion are (1)
20   the plaintiff's ownership or right to possession of the property at the time of the conversion; (2)
21   the defendant's conversion by a wrongful act or disposition of property rights; and (3) damages.”
22   Greka Integrated, Inc. v. Lowrey, 133 Cal. App. 4th 1572, 1581 (2005) (internal quotation marks
23   omitted); see also G.S. Rasmussen & Assocs., Inc. v. Kalitta Flying Serv., Inc., 958 F.2d 896, 906
24   (9th Cir. 1992). “Because conversion is a strict liability tort, questions of the defendant’s good
25   faith, lack of knowledge, motive, or intent are not relevant.” Gilman v. Dalby, 176 Cal. App. 4th
26   606, 615, n. 1 (2009). Exclusive right to distribute a broadcast signal to commercial
27   establishments constitutes a “right to possession of property” for purposes of conversion. See
28   Don King Prods./Kingvision v. Lovato, 911 F. Supp. 419, 423 (N.D. Cal. 1995); see also
                                                        6
 1   DIRECTV, Inc. v. Pahnke, 405 F. Supp. 2d 1182, 1189 (E.D. Cal. 2005) (concluding that the
 2   “right to distribute programming via satellite” constituted a “right to possession of personal
 3   property” for purposes of a conversion claim under California law).
 4          In this case, defendants were displaying the Program, operating a midsize to large
 5   establishment, and charging for entry. Plaintiff was granted the exclusive domestic commercial
 6   exhibition licensing rights to the Program, and thus had the right to possession of the property at
 7   the time of the conversion. Declaration of Nicolas J. Gagliardi at ¶ 3. Defendants did not legally
 8   purchase the Program, which constituted defendants’ conversion by a wrongful act or disposition
 9   of property rights. Id. at ¶ 7. Finally, plaintiff has submitted testimony that the commercial
10   license fee for an establishment similar in size to defendants for the program would have been
11   $12,500. Id. at ¶ 8. Thus, Plaintiff is entitled to damages for conversion in the amount of
12   $12,500.00.
13          B. Sum of money at stake
14          Plaintiff requests statutory and enhanced statutory damages totaling $60,000, less than the
15   maximum available under the Communications Act, as well as $12,500.00 in conversion
16   damages, plus costs and reasonable fees as mandated by § 605. Because the court finds these
17   damages well related to the violations of law at issue and not excessive in light of the venue and
18   event description, the sum of money at stake weighs in favor of default judgment.
19                                          IV. CONCLUSION
20          For the reasons stated above, IT IS HEREBY RECOMMENDED that:
21          1. Plaintiff's motion for default judgment (ECF No. 12) be GRANTED;
22          2. The court enter judgment against defendant on plaintiff's claims brought pursuant to 47
23   U.S.C. § 605 and the tort of conversion;
24          3. The court award to plaintiff statutory and enhanced damages in the amount of
25   $60,000.00 for the violation of § 605 and $12,500.00 in damages for the tort of conversion; and
26          4. This case be closed.
27          These findings and recommendations are submitted to the United States District Judge
28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within twenty-one (21)
                                                       7
 1   days after being served with these findings and recommendations, any party may file written
 2   objections with the court and serve a copy on all parties. Such a document should be captioned
 3   “Objections to Magistrate Judge's Findings and Recommendations.” Any response to the
 4   objections shall be filed and served within fourteen (14) days after service of the objections.
 5   Failure to file objections within the specified time may waive the right to appeal the District
 6   Court’s order. Turner v.Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d
 7   1153, 1156-57 (9th Cir. 1991).
 8   DATED: March 27, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        8
